DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 4 of the response, filed 08/02/2022, with respect to the objections to the specification and the claims, have been fully considered and are persuasive.  The informalities have been removed from the specification and the claims; therefore, the objections to the specification and the claims have been withdrawn. 
Applicant’s arguments, see Pages 4-5 of the response, filed 08/02/2022, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the amendments to Claim 1 of a V-shaped bent portion, a drain portion of the pipe being inclined upwards downstream of the V-shaped bent portion, and the outlet orifice opening upwards along an inclined direction.  Therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Rudolph (Reg. No: 41,539) on 08/18/2022.
The application has been amended as follows: 
IN THE CLAIMS
In Claim 17, Lines 1-2, “the turbomachine comprises an assembly” has been changed to –the turbomachine comprises the assembly--.
In Claim 18, Lines 1-2, “the turbomachine comprises an assembly” has been changed to –the turbomachine comprises the assembly--.
In Claim 20, Lines 1-2, “the turbomachine comprises an assembly” has been changed to –the turbomachine comprises the assembly--.
The above changes have been made to ensure that Claims 17, 18, and 20 refer to the assembly as recited in Claims 1, 2, and 5, respectively.
Allowable Subject Matter
Claims 1-2, 5-6, 8-9, 11-13, 15-18, and 20-21 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose an assembly for a turbomachine comprising a pipe, the pipe comprising a V-shaped bent portion, a drain portion that is inclined upwards downstream of the V-shaped bent portion, a drain hole in the V-shaped bent portion, and an outlet orifice arranged downstream of the drain hole, upstream of an item of equipment, and opening upwards along an inclined direction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745